Exhibit 10.76


SUMMARY OF 2009 BONUS PLAN
 
On February 12, 2009, the Compensation Committee of the Board of Directors of
AboveNet, Inc., a Delaware corporation (the “Company”), approved the Company’s
2009 Bonus Plan (the “2009 Bonus Plan”).  The 2009 Bonus Plan provides for the
creation of an employee bonus pool based on the achievement in 2009 of certain
adjusted U.S. EBITDA (domestic net earnings before interest, taxes, depreciation
and amortization, adjusted for certain non-recurring, non-operational and
non-cash items) targets established by the Compensation Committee.  Bonus
payments to employees from the bonus pool are generally discretionary except
that in accordance with their employment agreements, each of the President and
Chief Executive Officer William LaPerch, the Senior Vice President and Chief
Financial Officer Joseph Ciavarella, the Senior Vice President and Chief
Technology Officer Rajiv Datta, the Senior Vice President for Operations Douglas
Jendras and the Senior Vice President and General Counsel Robert Sokota is
entitled to a bonus equal to thirty five percent (35%) of his respective base
salary upon the achievement of the adjusted U.S. EBITDA target set by the
Compensation Committee.  In addition, the Senior Vice President of Sales John
Jacquay is entitled to a bonus of $250,000 upon the achievement of such adjusted
U.S. EBITDA target.  If the target threshold established for the bonus payments
to these six officers is not achieved, no bonus payments are required to be made
to these officers.


Additionally, no bonus payment is payable to any domestic employee without the
authorization and final approval by the Compensation Committee.
 

--------------------------------------------------------------------------------

